Pfeifer, J.,
concurring in judgment only. I am unwilling to declare that the courts of this state can never exercise jurisdiction over a matter such as the one filed by Friends of Fisher. A majority of this court comes dangerously close to doing so, which would abdicate our constitutional obligation to ensure that all injured parties “have remedy by due course of law.” Section 16, Article I of the Ohio Constitution.
Whether the elections commission has exclusive jurisdiction to handle election complaints is arguable; no part of the statutory scheme expressly so indicates. Further, R.C. 3517.153(D), which suggests that civil actions for removal from public office or employment may be based on election law violations, is inconsistent with the concept of exclusive jurisdiction.
*490What is unarguable is that the elections commission is in many circumstances unable to provide a meaningful remedy to a candidate who suffers substantial, irreparable injury as the result of election law violations, especially when the injury occurs close to the election date. Fines punish violations, but they do not make whole a candidate who has been victimized by the violations. See R.C. 3517.992 and 3517.993. Violations of R.C. 3517.101(F)(2) or 3517.13(G) may result in the violator’s forfeiting the election, but even that would not necessarily be a meaningful remedy for a victimized candidate. See R.C. 3517.992(C). Referral of a matter to a prosecutor may result in the violator’s receiving criminal penalties, but that clearly is not a remedy of benefit to a victimized candidate. See R.C. 3517.155(A)(1)(c). An election contest is not a particularly satisfying remedy either. See In re Election of November 6, 1990 for the Office of Atty. Gen. of Ohio (1991), 58 Ohio St.3d 103, 569 N.E.2d 447.
The statutory scheme allows any person adversely affected by an action of the commission to appeal pursuant to R.C. 119.12. R.C. 3517.157(D). However, when certain, substantial, and irreparable harm is imminent as the result of an election law violation, that jurisdiction may not provide a constitutionally adequate remedy. In such circumstances, the courts of this state have jurisdiction to provide a remedy by exercising appropriate equity powers. Based on the record before us, I do not believe that the Taft ad which led Friends of Fisher to file for declaratory judgment and injunction justifies such an extraordinary exercise of jurisdiction.
Relator also advances a prior-restraint argument. It is beyond cavil that there can be no prior restraint unless the restraint occurs prior to publication. The restraint in this case occurred after the Taft ad had been published. Prior-restraint law is wholly inapplicable to this case.